       Case 3:20-cv-01446-RDM Document 22-1 Filed 10/26/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, on her own behalf )
and on behalf of other persons similarly )
situated,                                ) Civil Action No. 3:20-cv-01446-RDM
                                         )
                   Plaintiffs            ) Hon. Robert D. Mariani
                                         )
       v.                                )
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK, NA.; RATCHFORD LAW                 )
GROUP, P.C.; NATIONAL                    )
COLLEGIATE STUDENT LOAN                  )
TRUST 2007-3,                            )
                                         )
                   Defendants
                                         )


                                   ORDER


             AND NOW, this ___ day of __________, 2020, upon consideration of

the Motion to Dismiss of Defendant National Collegiate Student Loan Trust 2007-

3, it is hereby ORDERED that Defendant’s Motion is GRANTED, and all claims

against National Collegiate Student Loan Trust 2007-3 are DISMISSED with

prejudice.




                                           Robert D. Mariani
                                           United States District Judge
